In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0217V
                                      Filed: June 30, 2016
                                          Unpublished

****************************
SANDRA RETZLAFF,                         *
                                         *
                     Petitioner,         *       Damages Decision Based on Proffer;
                                         *       Influenza (“Flu”) Vaccine; Shoulder
v.                                       *       Injury Related to Vaccine Administration
                                         *       (“SIRVA”); Special Processing Unit
SECRETARY OF HEALTH                      *       (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

      On February 12, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleged that as a result of an influenza (“flu”) vaccination on
November 14, 2013, she suffered a shoulder injury related to vaccine administration
(“SIRVA”). The case was assigned to the Special Processing Unit (“SPU”) of the Office
of Special Masters.

        On June 30, 2016, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for SIRVA. On June 29, 2016, respondent filed a
proffer on award of compensation (“Proffer”) in her Rule 4(c) Report indicating petitioner
should be awarded $85,000.00. Rule 4(c) Rep. at 5. In the Proffer, respondent

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
represented that petitioner agrees with the proffered award. Based on the record as a
whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the Proffer, 3 the undersigned awards petitioner
a lump sum payment of $85,000.00 in the form of a check payable to petitioner,
Sandra Retzlaff. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3The Proffer is not attached to this decision because it was included in the Rule 4(c) Report, which
contains confidential medical information.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2